Firefox                                                                              about:blank
          Case 3:20-mc-00945 Document 3 Filed 04/13/21 PageID.5 Page 1 of 2




1 of 2                                                                        4/13/2021, 9:14 AM
Firefox                                                                              about:blank
          Case 3:20-mc-00945 Document 3 Filed 04/13/21 PageID.6 Page 2 of 2




2 of 2                                                                        4/13/2021, 9:14 AM
